Per Curiam.
This application for leave to appeal from a determination of defective delinquency attacks the constitutionality of the Act on several grounds. His contentions are all answered by prior decisions of this Court. See Eggleston v. State, 209 Md. 504; Meredith v. Director, 226 Md. 653; Simmons v. Director, 227 Md. 661; McDonogh v. Director, 229 Md. 626; Williams v. Director, 232 Md. 632. Robinson v. California, 370 U. S. 660, relied on by the applicant is clearly distinguishable on the facts.

Application denied.